Exhibit 10.39

PRO-PHARMACEUTICALS, INC.

RESTRICTED STOCK AGREEMENT

FOR

 

 

1. Award of Restricted Stock. The Committee hereby grants, as of
                     (the “Date of Grant”), to                     ,
                     restricted shares of the Company’s Common Stock, par value
$             per share (collectively the “Restricted Stock”). The Restricted
Stock shall be subject to the terms, provisions and restrictions set forth in
this Agreement and the Company’s 2009 Incentive Compensation Plan (the “Plan”),
which is incorporated herein for all purposes. As a condition to entering into
this Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Recipient agrees to be bound by all of the terms
and conditions herein and in the Plan. Unless otherwise provided herein, terms
used herein that are defined in the Plan and not defined herein shall have the
meanings attributable thereto in the Plan.

2. Vesting of Restricted Stock.

(a) General Vesting. The shares of Restricted Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Continuous Service of the Recipient continues through and on
the applicable Vesting Date:

 

Number of Shares of Restricted Stock

   Vesting Date  

[                    ]

   [             ]

[                    ]

   [             ]

Except as otherwise provided in Sections [2(b),] [2(c),] [2(d),] [2(e)] and 4
hereof, there shall be no proportionate or partial vesting of shares of
Restricted Stock in or during the months, days or periods prior to each Vesting
Date, and all vesting of shares of Restricted Stock shall occur only on the
applicable Vesting Date.

(b) Acceleration of Vesting Upon Change in Control. [In the event that a Change
in Control of the Company occurs during the Recipient’s Continuous Service, the
shares of Restricted Stock subject to this Agreement shall become immediately
vested as of the date of the Change in Control.]

(c) Acceleration of Vesting Upon Termination. [Notwithstanding any other term or
provision of this Agreement, in the event that the Recipient’s Continuous
Service is terminated either by the Company without Cause or by the Recipient
for Good Reason, the shares of



--------------------------------------------------------------------------------

Restricted Stock subject to this Agreement shall become immediately vested as of
the date of the termination of the Recipient’s Continuous Service.]

(d) Acceleration of Vesting Upon Death or Disability. [In the event that the
Recipient’s Continuous Service terminates by reason of the Recipient’s
Disability or death, all of the shares of Restricted Stock subject to this
Agreement shall be immediately vested as of the date of such Disability or
death, whichever is applicable, and shall be delivered, subject to any
requirements under this Agreement, to the Recipient, in the event of his or her
Disability, or in the event of the Recipient’s death, to the beneficiary or
beneficiaries designated by the Recipient, or if the Recipient has not so
designated any beneficiary(ies), or no designated beneficiary survives the
Recipient, such shares shall be delivered to the personal representative of the
Recipient’s estate.]

(e) Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Board or the Committee shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Recipient and of the Company, to accelerate the vesting of
any shares of Restricted Stock under this Agreement, at such times and upon such
terms and conditions as the Board or the Committee shall deem advisable.

(f) Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i) “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.

(ii) “Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.

3. Delivery of Restricted Stock.

(a) Issuance of Stock Certificates and Legends. One or more stock certificates
evidencing the Restricted Stock shall be issued in the name of the Recipient but
shall be held and retained by the Records Administrator of the Company until the
date (the “Applicable Date”) on which the shares (or a portion thereof) subject
to this Restricted Stock award become Vested Shares pursuant to Section 2
hereof, subject to the provisions of Section 4 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH

 

2



--------------------------------------------------------------------------------

RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING
CONDITIONS WHICH MAY RESULT IN THE COMPLETE FORFEITURE OF THE SHARES.

(b) Stock Powers. The Recipient shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares. If the Recipient
shall fail to provide the Company with any such stock power or other instrument
of transfer or assignment, the Recipient hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

(c) Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient’s written request. The
new certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the Securities Laws).

(d) Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Committee,
issue Shares pursuant to this Agreement without certificates, in which case any
references in this Agreement to certificates shall instead refer to whatever
evidence may be issued to reflect the Recipient’s ownership of the Shares
subject to the terms and conditions of this Agreement.

4. Forfeiture of Non-Vested Shares. If the Recipient’s Continuous Service with
the Company and the Related Entities is terminated for any reason, any Shares of
Restricted Stock that are not Vested Shares, and that do not become Vested
Shares pursuant to Section 2 hereof as a result of such termination, shall be
forfeited immediately upon such termination of Continuous Service and revert
back to the Company without any payment to the Recipient. [If the Recipient’s
Continuous Service is terminated by the Company or a Related Entity for Cause,
all Vested and Non-Vested Shares shall be forfeited immediately upon such
termination of Continuous Service and revert back to the Company without any
payment to the Recipient.] The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Recipient’s forfeiture of [Vested or] Non-Vested Shares
pursuant to this Section 4.

5. Rights with Respect to Restricted Stock.

(a) General. Except as otherwise provided in this Agreement, the Recipient shall
have, with respect to all of the shares of Restricted Stock, whether Vested
Shares or Non-Vested Shares, all of the rights of a holder of shares of common
stock of the Company, including

 

3



--------------------------------------------------------------------------------

without limitation (i) the right to vote such Restricted Stock, (ii) the right
to receive dividends, if any, as may be declared on the Restricted Stock from
time to time, and (iii) the rights available to all holders of shares of common
stock of the Company upon any merger, consolidation, reorganization, liquidation
or dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Any Shares issued to the Recipient as a dividend with respect to
shares of Restricted Stock shall have the same status and bear the same legend
as the shares of Restricted Stock and shall be held by the Company, if the
shares of Restricted Stock that such dividend is attributed to is being so held,
unless otherwise determined by the Committee. In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

(b) Adjustments to Shares. If at any time while this Agreement is in effect (or
Shares granted hereunder shall be or remain unvested while Recipient’s
Continuous Service continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such Shares, then and in that event, the Board or the Committee
shall make any adjustments it deems fair and appropriate, in view of such
change, in the number of shares of Restricted Stock then subject to this
Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

(c) No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

6. Transferability. Unless otherwise determined by the Committee, the shares of
Restricted Stock are not transferable unless and until they become Vested Shares
in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors

 

4



--------------------------------------------------------------------------------

and assigns of the Recipient. Except as otherwise permitted pursuant to the
first sentence of this Section, any attempt to effect a Transfer of any shares
of Restricted Stock prior to the date on which the shares become Vested Shares
shall be void ab initio. For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

7. Tax Matters; Section 83(b) Election.

(a) Section 83(b) Election. If the Recipient properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), the Recipient shall make arrangements
satisfactory to the Company to pay to the Company any federal, state or local
income taxes required to be withheld with respect to the Restricted Stock. If
the Recipient shall fail to make such tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including without limitation, the withholding of any Shares that
otherwise would be issued to the Recipient under this Agreement) otherwise due
to the Recipient any federal, state or local taxes of any kind required by law
to be withheld with respect to the Restricted Stock.

(b) No Section 83(b) Election. If the Recipient does not properly make the
election described in paragraph 7(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Recipient under this Agreement) otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.

(c) Satisfaction of Withholding Requirements. The Recipient may satisfy the
withholding requirements with respect to the Restricted Stock pursuant to any
one or combination of the following methods:

(i) payment in cash; or

(ii) if and to the extent permitted by the Committee, payment by surrendering
unrestricted previously held Shares which have a value equal to the required
withholding amount or the withholding of Shares that otherwise would be
deliverable to the Recipient pursuant to this Award. The Recipient may surrender
Shares either by attestation or by delivery of a certificate or certificates for
shares duly endorsed for transfer to the Company, and if required with medallion
level signature guarantee by a member firm of a national stock exchange, by a
national or state bank (or guaranteed or notarized in such other manner as the
Committee may require).

 

5



--------------------------------------------------------------------------------

(d) Recipient’s Responsibilities for Tax Consequences. Tax consequences on the
Recipient (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient. The Recipient shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters, the making
of a Section 83(b) election, and the Recipient’s filing, withholding and payment
(or tax liability) obligations.

8. Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

10. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Restricted Stock hereunder shall not shall confer, or be construed to confer,
upon the Recipient any right to employment or service, or continued employment
or service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

 

6



--------------------------------------------------------------------------------

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Recipient or any other person. To the extent that the Recipient
or any other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts (without reference to the conflict of laws rules or principles
thereof).

(f) Interpretation. The Recipient accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at
                                                         , or if the Company
should move its principal office, to such principal office, and, in the case of
the Recipient, to the Recipient’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.

(i) Section 409A.

(a) It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that the Company believes or reasonably
should believe that such amendment, adjustment, assumption or substitution,
conversion or modification would cause the award to violate the requirements of
Section 409A.

(b) In the event that either the Company or the Recipient believes, at any time,
that any benefit or right under this Agreement is subject to Section 409A, and
does not comply with the requirements of Section 409A, it shall promptly advise
the other and the Company and

 

7



--------------------------------------------------------------------------------

the Recipient shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights, if such an amendment may be made in a commercially
reasonable manner, such that they comply with Section 409A with the most limited
possible economic affect on the Recipient and on the Company.

(c) Notwithstanding the foregoing, the Company does not make any representation
to the Recipient that the shares of Restricted Stock awarded pursuant to this
Agreement are exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto that either is consented to by the
Recipient or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

PRO-PHARMACEUTICALS, INC., a

Nevada corporation

By:    

Name:

Title:

 

Agreed and Accepted:

RECIPIENT:

 

By:       [Insert name of Recipient]

 

8